DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 6, and 9 were amended and claim 3 was canceled in the response filed on 6/2/2022.  Claims 7, 8, 10, 12-14, 16, and 17 stand withdrawn.  Claims 1, 2, 4-6, 9, 11, and 15 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In claim 1, line 4, the word –and—was inserted after the word “thereof,”.
In claim 1, lines 5 and 6 were deleted.
In the final line of claim 1, the word “product.” was deleted and replaced by –product, wherein the inorganic peroxoacid or salt thereof does not release superoxide anions of formula O2- at room temperature in the presence of the alkane and sulfur trioxide.--.
Claims 7, 8, 10, 12-14, 16, and 17 were canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole (Clarke) Hackett on 9/1/2022.
Response to Amendments
	The above Examiner’s amendment has overcome the 35 USC 112(b) rejection of record over claims 1-6, 9, 11, and 15 on p. 2-3 of the OA dated 3/4/2022.  The amendment clarifies that the stability of the inorganic peroxoacid or salt thereof is interpreted with respect to being in the presence of the alkane and sulfur trioxide at room temperature.  This is consistent with the discussion of the top of p. 4 of the specification as filed and the examples on p. 11-12.  Therefore, the rejection is withdrawn.
	The amendments filed on 6/2/2022 and the above Examiner’s amendment have overcome:
i) the 35 USC 102(a)(1) rejection of record over claims 1, 2, 4-6, and 15 as being anticipated by Mukhopadhyay on p. 8-10 of the OA dated 3/4/2022;
ii) the 35 USC 103 rejection of claims 1, 2, 4-6, 9, 11, and 15 as being unpatentable over US2019/0276394 on p. 10-13 of the OA dated 3/4/2022; 
iii) the 35 USC 103 rejection of claims 1 and 3 as being unpatentable over Mukhopadhyay in view of Flanagan and as evidenced by OXONE®, monopersulfate compound on p. 13-16 of the OA dated 3/4/2022; and
iv) the 35 USC 103 rejection of claim 3 as being unpatentable over US2019/0276394 further in view of Flanagan on p. 16-17 of the OA dated 3/4/2022.
The Applicant’s amendments to claim 1 on 6/2/2022 require that the claimed process for preparing an alkanesulfonic acid further comprises a step of preparing the inorganic peroxoacid catalyst, or salt thereof, in situ by reacting an inorganic peroxoacid with a peroxide.  The Examiner’s amendment above further clarifies that the inorganic peroxoacid or salt thereof does not release superoxide anions of formula O2- at room temperature in the presence of the alkane and sulfur trioxide.  
These amendments appear to distinguish the claimed process from that of Mukhopadhyay and US2019/0276394.  The references only teach the use of premade inorganic peroxoacid catalysts and do not comment or discuss their stability with respect to superoxide formation in the presence of the alkane and sulfur trioxide at room temperature.  Though the claimed catalyst preparations are known in the art, see Flanagan, the prior art appears to be silent regarding the advantages of in situ catalyst preparation.  Namely, that preparing inorganic peroxoacids in situ decreases inorganic peroxoacid decomposition, before and during the sulfonation reaction, which also decreases by-products formed from the reaction.  Also see discussion of prior art on p.  1-3 of the specification as filed and p. 6-7 of the response filed on 6/2/2022.  Therefore, the rejections are withdrawn.
Allowable Subject Matter
Claims 1, 2, 4-6, 9, 11, and 15 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed process are the processes of Mukhopadhyay and US2019/0276394.  The claimed process is distinguished from these references for the reasons cited above.
Additionally, the prior art teaches that not all inorganic peroxoacids that can be prepared using the claimed catalyst reaction product method are stable in the presence of the alkane and sulfur trioxide at room temperature.  See US2005/0070614 (of record in the IDS filed on 7/27/2020), in particular [0069] and examples in [0127-0146], and US2006/0100458, in particular [0007-0008].  In these prior art examples, inorganic peroxoacid catalysts, including those formed in situ, rapidly decompose in the presence of the alkane and sulfur trioxide at room temperature (or temperatures below room temperature). Therefore, the uncertainty of predicting the stability of inorganic peroxoacids in the presence of alkanes and sulfur trioxide further distinguishes the claimed process from that of the prior art because not every inorganic peroxoacid catalyst prepared in situ will inherently possess the claimed functional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622